Name: 2008/917/EC: Council Decision of 1Ã December 2008 appointing one Danish member and one alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-12-09

 9.12.2008 EN Official Journal of the European Union L 330/18 COUNCIL DECISION of 1 December 2008 appointing one Danish member and one alternate member of the Committee of the Regions (2008/917/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Danish Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) One members seat on the Committee of the Regions has become vacant following the resignation of Mr Bo ANDERSEN. One alternate members seat becomes vacant following the appointment of Mr Jens Arne HEDEGAARD JENSEN as a member of the Committee of the Regions, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as member: Mr Jens Arne HEDEGAARD JENSEN, Viceborgmester, BrÃ ¸nderslev Kommune (change of mandate); (b) as alternate member: Mr Bo ANDERSEN, Borgmester, Faaborg-Midtfyn Kommune (change of mandate). Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 1 December 2008. For the Council The President H. NOVELLI (1) OJ L 56, 25.2.2006, p. 75.